Citation Nr: 1737693	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO. 11-13 292	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes.

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder. 

3. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

4. Entitlement to service connection for tinnitus. 

5. Entitlement to service connection for sarcoidosis.

6. Entitlement to service connection for pseudofolliculitis barbae.

7. Entitlement to service connection for a respiratory disorder, to include asthma.

8. Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities.

9. Entitlement to a disability rating in excess of 10 percent for a bilateral foot disability. 


ORDER

The application to reopen the claim of entitlement to service connection for diabetes is denied. 

The application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is denied.

The application to reopen the claim of entitlement to service connection for tinnitus is granted. 

Service connection for tinnitus is denied.

Service connection for sarcoidosis is denied. 

Service connection for pseudofolliculitis barbae is granted. 

Service connection for a respiratory disorder to include asthma is denied. 

Service connection for bilateral peripheral neuropathy of the upper extremities is denied. 

A disability rating in excess of 10 percent for bilateral pes planus and hallux valgus is denied.



FINDINGS OF FACT

1. In a October 2006 rating decision, the RO denied a claim of entitlement to service connection for diabetes; the evidence of record at the time of the October 2006 decision established a post-service disability diagnosed as diabetes, but did not substantiate an injury or disease in service, or a nexus between the post-service disability and service. 

2. The evidence received since the October 2006 decision does not relate to the unestablished facts of injury or disease in service or nexus necessary to substantiate the claim of entitlement to service connection for diabetes at the time of the October 2006 decision. 

3. In a October 2006 rating decision, the RO denied a claim of entitlement to service connection for an acquired psychiatric disorder; the evidence of record at the time of the October 2006 decision established a post-service disability diagnosed as major depression, but did not substantiate an injury or disease in service or a nexus between the post-service disability and service. 

4. The evidence received since the October 2006 decision does not relate to the unestablished fact of injury or disease in service or nexus necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder at the time of the October 2006 decision.

5. In a February 2009 rating decision, the RO denied a claim of entitlement to service connection for tinnitus; the evidence of record at the time of the February 2009 decision did not establish a current disability or a nexus between such disability and service. 

6. The evidence received since the February 2009 decision addresses the unestablished fact of a post-service disability and is new and material. 

7. The Veteran's tinnitus is not due to acoustic trauma; tinnitus is not related to injury or disease in service.

8. Sarcoidosis did not become manifest to a degree of 10 percent or more within one year of service separation; sarcoidosis is not related to injury or disease in service.

9. The evidence in favor of a nexus between current pseudofolliculitis barbae and service has attained relative equipoise with the evidence against the claim.

10. A respiratory disorder to include asthma is not listed among the diseases for which the presumption of service connection for certain chronic diseases, and the provisions regarding chronicity in service and continuity of symptomatology after service must be considered; a respiratory disorder is not related to injury or disease in service.

11. Bilateral peripheral neuropathy of the upper extremities is not listed among the diseases for which the presumption of service connection for certain chronic diseases, and the provisions regarding chronicity in service and continuity of symptomatology after service must be considered; bilateral peripheral neuropathy of the upper extremities is not related to injury or disease in service.

12. Pertinent to the period on appeal, the Veteran's service-connected bilateral foot disability has been manifested by noncompensably disabling hallux valgus and moderate pes planus that does not more nearly approximate severe flatfoot with marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.


CONCLUSIONS OF LAW

1. The October 2006 RO rating decision is final with respect to entitlement to service connection for diabetes. 38 U.S.C.A. § 7105 (West 2014).

2. The criteria for reopening the claim of entitlement to service connection for diabetes have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), (b), (c), 3.159 (2016).

3. The October 2006 RO rating decision is final with respect to entitlement to service connection for an acquired psychiatric disorder. 38 U.S.C.A. § 7105 (West 2014).

4. The criteria for reopening the claim of entitlement to service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), (b), (c), 3.159 (2016).

5. The February 2009 RO rating decision is final with respect to entitlement to service connection for tinnitus. 38 U.S.C.A. § 7105 (West 2014).

6. The criteria for reopening the claim of entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), (b), (c), 3.159 (2016).

7. Tinnitus was not incurred in service and is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

8. Sarcoidosis was not incurred in service and is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

9. Pseudofolliculitis barbae was incurred in peacetime service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

10. A respiratory disorder was not incurred in service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

11. Bilateral peripheral neuropathy of the upper extremities was not incurred in service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

12. The criteria for disability rating in excess of 10 percent for bilateral pes planus have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5280 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from August 1979 to July 1987. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions in April 2010, September 2011, and June 2012, from the RO in Detroit, Michigan.

In May 2017, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing is associated with the claims file.

In October 2014 and February 2017, the Board remanded this appeal for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. The Board also remanded the issue of entitlement to service connection for a bilateral foot disorder. That claim was granted on remand and the Veteran has since appealed the initial disability rating. 

The Board notes that there were multiple rating decisions issued regarding the asthma and sarcoidosis claims. However, the August 2010 Notice of Disagreement was received within the one-year appeal period of the earliest decision with respect to each claim. Accordingly, with respect to each, the issue on appeal is not an application to reopen, but an original claim for service connection. 

The Veteran testified that he was seeking service connection for a neurological disorder of the bilateral lower extremities. However, that claim has not been adjudicated by the RO and the Board accordingly lacks jurisdiction over it. The Veteran is advised that his statements do not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a). The RO should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

The Board has considered whether the rating claim encompasses a claim of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating). However, the Veteran has not argued that his foot disability renders him unable to secure or follow a substantially gainful occupation. 

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes.

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

Entitlement to service connection for tinnitus.

Each of these claims has been adjudicated multiple times at the RO level. The most recent denial of the diabetes and psychiatric claims was in October 2006. The most recent denial of the tinnitus claim was in February 2009.

Although notified of the RO's October 2006 and February 2009 decisions, and of his right to appeal, the Veteran did not initiate an appeal of either decision (see 38 C.F.R. § 20.200 (2016)). They are the last disallowance on any basis. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened). 

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). 

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 C.F.R. § 3.156(c).

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim. Where a prior denial was based on lack of current disability (1) and nexus (3), newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service (2), new and material and sufficient to reopen the claim and obtain an examination. See Shade v. Shinseki, 24 Vet. App. 100 (2010).

For purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence of record at the time of the October 2006 decision established a post-service disability diagnosed as diabetes, but did not substantiate an injury or disease in service, or a nexus between the post-service diabetes and service. 

The evidence of record at the time of the October 2006 decision established a post-service disability diagnosed as major depression, but did not substantiate an injury or disease in service or a nexus between the post-service major depression and service. Indeed, a July 21, 1993, History and Physical, of record in October 2006, includes the Veteran's denial of psychiatric problems at that time (VBMS record 02/26/2004). 

The evidence of record at the time of the February 2009 decision did not establish a current disability or a nexus between the claimed tinnitus and service.

The evidence received since the October 2006 decision includes VA outpatient treatment records and the Veteran's written assertions and testimony. The medical evidence received since October 2006 does not address the incurrence of injury or disease in service with respect to diabetes or a psychiatric disorder. The medical evidence also does not address a nexus between any post-service psychiatric disability or diabetes and service. Therefore, the medical evidence (findings and opinions) is therefore not new and material evidence with respect to either issue. 

The Veteran's testimony and statements, including statements he made to medical examiners as transcribed in medical reports, simply reiterate assertions made previously, i.e., that he was diagnosed with diabetes and a psychiatric disorder after discharge from service and that he believes these conditions are related to service. Therefore, the Board finds this evidence to be cumulative and redundant of evidence previously of record and not new and material evidence. 

The service treatment records were obtained by the RO at the time of the October 2006 and February 2009 rating decisions. No relevant official service department records that existed and had not been associated with the claims file when VA first decided the claims have been received to reconsider the claims under 38 C.F.R. § 3.156(c). 

Regarding tinnitus, the evidence received since the February 2009 decision includes a VA examination report. While it is unclear whether the examiner has endorsed a "chronic" diagnosis of tinnitus, the report appear supportive of symptoms of tinnitus post service. Accordingly, the Board finds that reopening of the tinnitus claim is warranted. 

However, the Board must conclude that new and material evidence to reopen the claim for service connection for diabetes or a psychiatric disorder has not been received. As such, the October 2006 decision remains final with respect to both issues, and the appeal must be denied. As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen either of the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Entitlement to service connection for tinnitus. 

Entitlement to service connection for sarcoidosis.

Entitlement to service connection for pseudofolliculitis barbae.

Entitlement to service connection for a respiratory disorder, to include asthma.

Entitlement to service connection for bilateral peripheral neuropathy of the upper extremity, to include carpal tunnel syndrome.

Having reopened the claim of entitlement to service connection for tinnitus, the Board has considered whether the Veteran has been given adequate notice to respond and, if not, whether he has been prejudiced thereby. See Bernard v. Brown, 4 Vet. App. 384 (1993). In this case, the RO provided a notice letter and reopened the claim and adjudicated it on the merits in February 2011. The RO also obtained a nexus opinion. Accordingly, the Board finds no prejudice in reaching the merits of the claim at this time. 

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

The basic criteria for direct service connection claims are set out above. In addition, for specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Tinnitus and sarcoidosis are included among the enumerated chronic diseases. However, pseudofolliculitis barbae, asthma, and peripheral neuropathy are not included.

There are many classifications of tinnitus some of which at least imply neurologic etiology. See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007) (identifying "sensorineural" tinnitus as synonymous with subjective tinnitus). Organic disease(s) of the nervous system, which might include tinnitus, is included among the enumerated chronic diseases. The United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presumptive diseases include tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system. See Fountain v. McDonald, 27 Vet. App. 258 (2016).

The Board notes that the term "acoustic trauma" was not defined by the Veterans Court in Fountain, nor is it defined under VA statutes or regulations. The term was used, but was not defined, in the rating schedule for tinnitus prior to 1999. Accordingly, it is appropriate to use a generally accepted medical definition. The University of Maryland Medical Encyclopedia defines acoustic trauma as "injury to the hearing mechanisms in the inner ear[...] due to very loud noise." See http://umm.edu/health/medical/ency/articles/ acoustic-trauma.

In order for tinnitus to have become manifest to a degree of 10 percent, there must be competent evidence establishing the existence of the condition. 38 C.F.R. § 4.87, Diagnostic Code 6260.

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type." See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003). Because tinnitus is usually "subjective," its existence is generally determined by whether or not the Veteran claims to experience it. For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002).

In order for sarcoidosis to have become manifest to a degree of 10 percent or more, there must be pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids (30 percent minimum compensable rating). See 38 C.F.R. § 4.97, Diagnostic Code 6846.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

The Veteran served on active duty in the Coast Guard. Service treatment records show that on August 5, 1980, the Veteran was treated after he fell through a deck plate which subsequently tilted up, striking the Veteran in the right axilla (armpit). He received a 3 centimeter straight superficial laceration of the right axilla. On examination, he had full range of motion of the right arm and shoulder without swelling, erythema, or deformity. The assessment was a superficial laceration of the right axilla. 

On January 8, 1981, the Veteran was treated for complaint of pain and swelling in the right arm after a fall down the fantail ladder. He struck the anterior surface of the right arm trying to break his fall. On examination, there was painful range of motion and swelling at the elbow. The preliminary assessment was a bruise with hematoma versus a fractured ulna. An X-ray was ordered and the results were negative for a fracture. 

A March 5, 1982, chest X-ray was normal. 

The Veteran was provided a re-enlistment examination on April 5, 1983, and all pertinent findings were normal. A chest X-ray showed a healthy chest. 

A March 13, 1985, clinical records reports the Veteran's response to whether he has any ringing in ears as "No."

Treatment reports in June 1986 indicate a history of pseudofolliculitis barbae which had recurred. It was advised that he should be allowed to grow a beard. 

An examination conducted on October 27, 1986, 9 months prior to service separation, reveals normal findings for the lungs and chest, the upper extremities, and the hearing and ears. The Veteran reported no history of, or current, shortness of breath, asthma, or neuritis. 

After service, there are no pertinent treatment records for several years. A July 21, 1993, History and Physical reveals the Veteran's complaint of shortness of breath, which was thought probably secondary to smoking (VBMS record 02/26/2004). 

A March 30, 1994, Clinical Note reveals a recent chest X-ray was suggestive of a Hilar mass. An April 6, 1994, Clinical Note reveals a history of asthma with complaint of frequent asthma attacks. An October 12, 1994, History and Physical notes complaint of asthma and cold symptoms. The examiner's assessment was acute bronchitis (VBMS record 02/26/2004). 

A July 22, 1996, Clinical Note reveals complaint of wheezing and shortness of breath for 1 month. The assessment was asthma (VBMS record 12/30/2009). 

A July 15, 2003, Telephone Encounter Note reveals the Veteran was using heroin on a daily basis and was seeking to enter a detox program (VBMS record 01/05/2004). 

A July 17, 2003, Unscheduled Outpatient Note reveals a 27-year history of heroin use. A July 17, 2003, History and Physical reveals the Veteran denied hearing problems, shortness of breath at rest, and chest pain. On examination, there were no rales, rhonchi, or wheezing. He denied numbness or tingling in any extremities. Color and texture of skin was within normal limits. The only diagnosis was opiate withdrawal symptoms (VBMS record 01/05/2004). 

An August 21, 2009, Pulmonary Consult reveals diagnosis of sarcoidosis by skin biopsy on September 25, 2008. The assessment was bilateral hilar and mediastinal lymphadenopathy with parenchymal changes consistent with history of sarcoidosis, and right upper lobe pulmonary nodule (VBMS record 10/30/2009). 

An October 13, 2009, History and Physical reveals the Veteran was being examined for readmission to the methadone detox program. A history of Type 1 diabetes mellitus, asthma, and sarcoidosis was noted. Chest examination was normal as was neurological examination (VBMS record 10/30/2009). 

A January 8, 2010, Dermatology Note reveals diagnoses of cutaneous and pulmonary sarcoidosis (VBMS record 04/07/2010). 

An August 31, 2010, Detox Note reveals a diagnosis of substance-induced mood disorder and personality disorder traits (VBMS record 12/27/2010). 

The report of a VA Neurological Examination dated March 2011 reveals complaint of regarding the bilateral wrists. The date of onset of wrist problems was 2010. According to his account, the Veteran suddenly started getting pain in both wrists on waking up in the morning. The wrists were swollen and he could not do any work. He was getting tingling and numbness in both hands. There was no history of trauma to the joints. X-rays revealed a mild scapholunate dissociation of the right wrist but no left wrist abnormalities. Nerve conduction testing on September 7, 2010, revealed bilateral peripheral polyneuropathy of the upper extremities probably due to diabetes. The examiner opined that these disorders were not as likely as not related to service. The rationale was there was no evidence in service treatment records of such a condition.

A May 13, 2011, Dermatology Progress Note reveals diagnoses of sarcoidosis, stable, and pseudofolliculitis barbae (VBMS record 03/11/2011). 

The report of a VA Skin Examination dated July 2011 reveals there were multiple hyperpigmented papules in the beard area with a few inflammatory papules. Diagnosis was recurrent pseudofolliculitis barbae. The examiner opined that the current condition of pseudofolliculitis barbae is not due to treated and resolved pseudofolliculitis barbae while in service. The examiner noted that the Veteran was treated for acute pseudofolliculitis barbae on June 11, 1986, and it resolved. There is silence about this condition on release from active service. There was no documented evidence of chronic condition of pseudofolliculitis barbae during service or in civilian records immediately after leaving service. According to the opinion, the Veteran had acute symptoms while in service which was treated and resolved.

The report of a VA Skin Examination dated September 2011 notes that the Veteran was diagnosed with pseudofolliculitis barbae, stable with topical lotion. The examiner noted that no C-file records were available for review to give an opinion for service connection; however, per the Veteran's history, it is at least as likely as not caused by or a result of "service connection." As to cutaneous sarcoidosis, the examiner opined that, per the Veteran's history, it is not caused or by a result of "service connection." 

After a review of all of the evidence, the Board finds that service connection is warranted for pseudofolliculitis barbae. There is a clear conflict in the opinion evidence. The July 2011 examiner provided a negative nexus opinion. The September 2011 examiner provided a positive opinion, but noted that the service treatment records were not available and the opinion was based on the Veteran's description of symptoms in service. Instead of obtaining clarification and making the service treatment records available to the September 2011 examiner, the RO stated that, even though the September 2011 examiner gave a positive opinion, "we have discounted this evidence because the examiner was not able to review all pertinent evidence such as your STRs and relies solely on your personal history."

Contrary to the RO, the Board finds no inadequacy in the September 2011 opinion. The Veteran's report of pseudofolliculitis barbae symptoms in service is substantiated by the service treatment records, which show that he was treated on three occasions for a history of pseudofolliculitis barbae. Therefore, his account is credible evidence and the examiner was entitled to rely on it. In essence, this is a difference of opinion between 2 VA examiners based on essentially the same evidence. As the evidence in favor of the claim has attained relative equipoise with the evidence against, the Board resolves all reasonable doubt in favor of the claim and concludes that service connection for pseudofolliculitis barbae is warranted. 

Regarding bilateral peripheral neuropathy of the upper extremities, this condition has been related to diabetes by the March 2011 examiner. Diabetes is not a service-connected disability. Bilateral peripheral neuropathy of the upper extremities was not noted in service and there is no medical opinion of record that purports to relate peripheral neuropathy of the upper extremities to any injury or disease in service, including the August 1980 superficial laceration of the right arm and the January 1981 bruise with hematoma of the right arm. 

The Veteran has stated that his peripheral neuropathy is related to service. Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr, 21 Vet. App. at 308-09. A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of peripheral neuropathy to a temporally remote event in service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires knowledge of the potential causes of peripheral neurological disorders, and the inherently medical question of how a remote event or injury in service may have contributed to bring about post-service onset of neuropathy. These are not matters which are capable of lay observation. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed neuropathy and service. 

Regarding the reopened tinnitus claim, while the September 2011 examiner appears to have acknowledged the presence of tinnitus, the examiner opined that it is not classic noise-induced tinnitus. Therefore, it cannot be related to the claimed noise exposure in service. As tinnitus is not a result of acoustic trauma, the presumption of service connection is not for application. See Fountain, 27 Vet. App. 258.

Moreover, there is no medical opinion that purports to related tinnitus to service. While the Veteran is competent to identify symptoms of tinnitus, he has described symptoms which are occasional, occurring a couple times per month. His statements have been considered by a medical professional who opined against a relationship to service. Accordingly, his statements do not establish an etiology between current tinnitus and service. While symptoms of tinnitus are lay-observable, see Charles, 16 Vet. App. 370 (2002), competent nexus evidence is still required. 

Turning to the claimed respiratory disorder and sarcoidosis, there is no question that the Veteran has been diagnosed with sarcoidosis and asthma; however, neither disease was noted in service. Sarcoidosis did not become manifest as a chronic disease to a degree of 10 percent or more within one year of service. Moreover, there is no medical opinion that purports to relate sarcoidosis or asthma to service. The September 2011 opinion is against any relationship between cutaneous sarcoidosis and service. 

While the Veteran is competent to describe symptoms associated with asthma and sarcoidosis, the Board finds that relating a diagnosis of a disease process such as sarcoidosis, or a diagnosis of asthma, to a non-contemporaneous or non-concurrent event in service, is not the equivalent of relating a broken bone to a concurrent injury to the same body part but requires medical knowledge. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed sarcoidosis or asthma and service.

Regarding the Veteran's history of smoking, as it may pertain to the asthma and sarcoidosis issues, service connection is expressly precluded for any disability related to chronic tobacco use (smoking) for claims received by VA after June 9, 1998, which is the case here. See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).

While the record indicates the Veteran may have been using heroin during his service, as he reported a 27-year history of such in 2003, as set out above, to the extent he relates any claimed disorder to such use, no compensation shall be paid if a disability is the result of the abuse of alcohol and drugs. See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2016); see also VAOPGPREC 2-97 (January 16, 1997). The law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse. Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

For the reasons and bases discussed above, the Board finds that the criteria for service connection are met regarding the claimed pseudofolliculitis barbae, and that service connection is warranted. However, the Board also finds that the criteria for service connection are not met with respect to the claimed tinnitus, sarcoidosis, respiratory disorder, and peripheral neuropathy of the bilateral upper extremities. Therefore, service connection is not warranted for those claims. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to a disability rating in excess of 10 percent for a bilateral foot disability, to include consideration of separate ratings for each foot.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The current appeal arises from the initial disability rating assigned by the RO in a March 2011 rating decision. The Board notes that the Veteran also appealed the effective date for the grant of service connection. The RO granted an earlier effective date in a September 2011 rating decision and the Veteran has not appealed that decision. 

Diagnostic Code 5276 (Flatfoot, acquired) provides a 50 percent rating for bilateral pronounced flatfoot. This is defined as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or 
Appliances. A 30 percent rating is provided for bilateral severe flatfoot. This is defined as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. A 10 percent rating is provided for moderate flatfoot. This is defined as weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral. 38 C.F.R. § 4.71a, Diagnostic Code 5276. 

Diagnostic Code 5280 (Hallux valgus, unilateral) provides a 10 percent rating for either an operated condition, with resection of metatarsal head; or a severe condition, if equivalent to amputation of great toe. 38 C.F.R. § 4.71a, Diagnostic Code 5280. 

The report of a VA Feet Examination dated June 2004 reveals the Veteran was complaining of constant pain, weakness, and stiffness of his feet. The frequency was every other day, and duration was anywhere from 4 to 6 hours. He was wearing orthotics in his shoes. With respect to examination of each foot, there were no abnormalities appreciated of the toes. He had a supple hind foot as well as midfoot and forefoot with both passive and active range of motion. There was no edema, no instability no weakness. No tenderness to palpation was appreciated at the right foot. He had a normal gait pattern. There were no calluses or breakdowns or unusual shoe wear. There were no skin changes or vascular changes. The Veteran was able to rise on toes and heels. He had a forefoot supination and pronation. He had no hammertoes. He had a flattening of the midfoot arch. The alignment of the Achilles tendon appeared to be satisfactory with weight-bearing and nonweight-bearing. The Achilles tendon alignment could be corrected by manipulation and there was no pain. He had 5 degrees of hind foot valgus. His forefoot and midfoot alignment was satisfactory and there was no hallux valgus deformity. X-ray (of the right and left foot) were obtained. No osseous fractures were appreciated. No soft tissue swelling was noted. The diagnosis was bilateral pes planus.

An August 15, 2007, X-ray of the feet reveals bilateral hallux valgus deformity with degenerative changes at the first metatarsal phalangeal joint (VBMS record 10/11/2007). 

An X-ray on January 8, 2010, reveals pes planus and hallux valgus (VBMS record 02/10/2010).

The report of a VA Feet Examination dated March 2011 reveals report of constant pain and stiffness. The Veteran reported flares 1 to 3 times a month which last less than one day. During these flares, he cannot walk more than a few yards. He is able to stand for 15-30 minutes. He was using orthotic inserts with fair results. Achilles alignment was normal in non-weight-bearing and weight-bearing. There was no forefoot malalignment. There was no midfoot malalignment. There was no pronation. There was no pain on manipulation. There was no muscle atrophy of the foot. His gait was normal. Diagnoses included pes planus and hallux valgus.

The report of a VA Feet Examination dated July 2011 reveals the Veteran complained of callosities to the bilateral feet and saw a podiatrist 2 months prior who debrided all callouses. He reported flares weekly or more often which last less than 1 day at which time it is difficult to walk. He is able to stand for 15 to 30 minutes. He is unable to walk more than a few yards. Achilles alignment was normal on weight bearing and nonweight-bearing. There was no forefoot or midfoot malalignment. There was no muscle atrophy. There was no pronation. Gait was normal.

The report of a VA Feet Examination dated June 2012 reveals the Veteran has pain on use accentuated of both feet. There is no pain on manipulation of the feet. There is no indication of swelling on use. There are no characteristic calluses. The Veteran does not have extreme tenderness of plantar surfaces. There is no objective evidence of marked deformity of either foot, such as pronation or abduction. The weight-bearing line does not fall over or medial to the great toe. There is no inward bowing or marked inward displacement with severe spasm of the Achilles. The condition does not impact his ability to work.

After a review of all of the evidence, the Board finds that a disability rating in excess of 10 percent is not warranted. 

Regarding Diagnostic Code 5280, while the Veteran has hallux valgus, he has not had any surgery on either foot and he does not meet or approximate a severe condition that is equivalent to amputation of great toe. With respect to Diagnostic Code 5276, while the July 2012 examiner found accentuated pain on use, there was not accentuated pain on manipulation of either foot. Moreover, there was no marked deformity such as pronation, abduction. There was also evidence of swelling on use or characteristic callosities. 

The Board has considered whether separate ratings might be warranted under Diagnostic Code 5284. However, both of the diagnosed conditions (pes planus/flatfoot and hallux valgus) are included in the rating schedule under specific diagnostic codes. When a condition is specifically listed in the rating schedule, it may not be rated by analogy. See Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating...may be assigned only where the service-connected condition is 'unlisted.'"). 

In Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), a case where the Appellant was diagnosed with pes planus and hallux valgus, the Veterans Court  rejected the Appellant's contention that to rate under Diagnostic Code 5284, for "Foot injuries, other", would not be rating by analogy. It held that, to do so would ignore the plain meaning of the term "other," and would make the remaining eight foot-related diagnostic codes redundant. Accordingly, the Board finds that a rating under Diagnostic Code 5284 is not appropriate. 

In sum, the Board finds that the Veteran's service-connected bilateral foot disability has been manifested by noncompensably disabling hallux valgus and moderate bilateral pes planus that does not more nearly approximate severe flatfoot with marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. In light of these findings, the Board concludes that a disability rating in excess of 10 percent is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The rating issue arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Therefore, no additional notice is required. The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

VA's duty to notify was satisfied by letters in September 2009, October 2009, March 2010, December 2010, June 2011, July 2011, and July 2012. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. He was notified at the Board hearing that he could supplement the record with additional evidence and he was provided additional time to do so. 

As service connection for pseudofolliculitis barbae is being granted, there are no further duties with respect to that claim. Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). As the issues of entitlement to service connection for asthma and an acquired psychiatric disorder have not been reopened, no further development is necessary. 

For the issues of entitlement to service connection for tinnitus, sarcoidosis, and peripheral neuropathy of the upper extremities, the RO has also obtained medical examinations and medical opinions. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362. 

The Board has considered the rating examination as to compliance with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), (to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint). In this case, the examination was for a foot disability and range of motion was not at issue. Moreover, both feet are involved so there is no opposite undamaged joint. Nevertheless, the March 2011 and June 2011 examination reports reflect specific findings for weight-bearing and nonweight-bearing positions. 

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the asthma claim. However, the Board finds that a VA examination is not necessary in order to decide that claim. The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. 79. 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted. In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277. On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279. 

The Veteran's service treatment records are devoid of any complaints or treatment for asthma or other respiratory disorder. Further, for the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service disease or injury regarding that claim, and there is no evidence of other event during service. As the only evidence that the Veteran's claimed disabilities are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence. Accordingly, the Board finds that referral for a VA medical examination is not warranted.

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In this case, the RO substantially complied with the Board's  remand instructions by scheduling a Board hearing. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim. Moreover, the file was left open for 60 days in order to supplement the record. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Disabled American Veterans 
Department of Veterans Affairs


